 


109 HR 1174 IH: Sand Conservation and Taxpayer Savings Act of 2005
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1174 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Shaw (for himself and Mr. Pallone) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To improve regional sediment management. 
 
 
1.Short titleThis Act may be cited as the Sand Conservation and Taxpayer Savings Act of 2005.  
2.Regional sediment management 
(a)In generalSection 204 of Water Resources Development Act of 1992 (33 U.S.C. 2326) is amended to read as follows: 
 
(a)In generalIn connection with sediment obtained through the construction, operation, or maintenance of an authorized Federal water resources project, the Secretary, acting through the Chief of Engineers, shall develop regional sediment management plans and carry out projects for the protection of property; the protection, restoration, and creation of aquatic and ecologically related habitats, including wetlands; and the transport and placement of suitable sediment at locations identified in the plan prepared under subsection (b), or identified jointly by the non-Federal interest and the Secretary, for use in the construction, repair, modification, or rehabilitation of projects associated with Federal water resources projects. 
(b)Secretarial findingsSubject to subsection (c), projects undertaken under subsection (a) may be undertaken in any case in which the Secretary finds that— 
(1)the environmental, economic, and social benefits of the project, both monetary and nonmonetary, justify the cost thereof; and 
(2)the project would not result in environmental degradation. 
(c)Determination of planning and project costs 
(1)In consultation and cooperation with the appropriate Federal, State, regional and local agencies, the Secretary, acting through the Chief of Engineers, shall develop at Federal expense plans and projects for regional management of sediment obtained in conjunction with construction, operation, and maintenance of Federal water resources projects. 
(2)Costs associated with construction of a project under this section shall be limited solely to construction costs which are in excess of those costs necessary to carry out the dredging for construction, operation, or maintenance of an authorized Federal water resources project in the most cost effective way, consistent with economic, engineering, and environmental criteria. The determination of any non-Federal share of the construction cost shall be based on the cost sharing for the type of Federal water resource project involved. 
(3)Operation, maintenance, replacement, and rehabilitation costs associated with a project are a non-Federal sponsor responsibility. 
(d)Selection of sediment disposal method for environmental purposesIn developing and carrying out a Federal water resources project involving the disposal of material, the Secretary may select, with the consent of the non-Federal interest, a disposal method that is not the least-cost option if the Secretary determines that the incremental costs of such disposal method are reasonable in relation to the environmental benefits, including the benefits to the aquatic environment to be derived from the creation of wetlands and control of shoreline erosion. The Federal share of such incremental costs shall be determined in accordance with subsection (b) of this section. 
(e)State and regional plansThe Secretary, acting through the Chief of Engineers, may— 
(1)cooperate with any State in the preparation of a comprehensive State or regional coastal sediment management plan within the boundaries of the State; 
(2)encourage State participation in the implementation of the plan; and 
(3)submit to Congress reports and recommendations with respect to appropriate Federal participation in carrying out the plan. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $30,000,000 annually, of which up to $5,000,000 shall be used for the development of regional sediment management plans as provided in subsection (b). Such sums shall remain available until expended. 
(g)Nonprofit entitiesNotwithstanding section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–95b), for any project carried out under this section, a non-Federal interest may include a nonprofit entity, with the consent of the affected local government.. 
(b)RepealSection 145 of the Water Resources Development Act of 1976 (33 U.S.C. 426j) is repealed. The Secretary, acting through the Chief of Engineers, is authorized to complete any project being carried out under section 145 on the day before the date of enactment of this Act. 
 
